Citation Nr: 9927513	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from July 1956 to June 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 30 percent rating 
for post-traumatic stress disorder.


REMAND

The Board notes that as this is an increased rating case in 
which the veteran has alleged that his service-connected 
disability has increased in severity and warrants a higher 
schedular rating, this claim is a well grounded claim, and 
development is appropriate.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to well grounded claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

At his January 1998 VA examination and at his September 1998 
personal hearing, the veteran indicated that he was being 
treated for his post-traumatic stress disorder at the Western 
Arkansas Counseling and Guidance Center.  The Board feels 
that records from that source should be obtained and 
associated with the veteran's claims folder.

Accordingly, this case is REMANDED for the following 
development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for post-
traumatic stress disorder since December 
1996, to specifically include the Western 
Arkansas Counseling and Guidance Center.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.






	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



